Ruled, that they be not admitted in this Case. Ch. Just. doubted whether in any Case, where the Interest was ever so small, if they were direct Plaintiffs they should be admitted. (2)

(2) The general rule seems to have been that only members of public or municipal, religious, and charitable corporations were competent witnesses in suits where the corporation was a party or interested. 1 Greenl. Evid. §§ 331, 333. The St. of 1792, c. 32, provided for the admissibility of members of any “town, district, precinct, parish or other religious incorporate society.” Counties, school districts and mutual insurance companies were afterward added to the lift. Rev. Sts. c. 94, § 54. St. 1850, c. 34. By the practice acts of 1851 and 1852, all incompetency from interest was removed, except in case of parties to suits; and finally, by Sts. 1856, c. 188, and 1857, c. 305, parties themselves have been admitted. Gen. Sts. c. 131, §§ 13, 14.